Citation Nr: 0516859	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  95-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher rating for chronic 
lumbar strain with radiating chronic sciatic pain, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in March 2001 and September 2003.

The Board notes that by way of a February 2005 rating 
decision, the RO granted the veteran service connection for 
left neurological deficit.  This is considered a full grant 
of the benefits sought and the matter is no longer considered 
to be in appellate status.  The February 2005 rating decision 
also assigned a 10 percent rating for chronic lumbar strain 
with radiating chronic sciatic pain from July 27, 1995, and a 
30 percent rating from March 18, 2003.  The veteran has 
indicated that she is not satisfied with these ratings, and 
the low back disability rating issue therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  For the period from July 27, 1995 thru March 17, 2003, 
the veteran's service-connected disability, described for 
rating purposes as chronic lumbar strain with radiating 
chronic sciatic pain, was productive of tenderness over the 
spine with normal flexion, negative straight leg raising, 
essentially normal radiographic images and no radicular 
symptomatology.

2.  For the period from March 18, 2003 to present, the 
veteran's service-connected disability, described for rating 
purposes as chronic lumbar strain with radiating chronic 
sciatic pain, is productive of no more than moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the period from July 27, 1995 thru 
March 17, 2003 for chronic lumbar strain with radiating 
chronic sciatic pain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5292 (2002).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the period from March 18, 2003 to 
present for chronic lumbar strain with radiating chronic 
sciatic pain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5237 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of an August 1995 rating decision, the RO denied 
the veteran's claim.  Thereafter, the RO did furnish VCAA 
notice to the veteran in April 2001.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2001 RO letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the April 2001 letter, VA also 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letter also advised the appellant to 
submit any relevant evidence in her possession.  The Board 
finds that this letter fulfilled VA's duty to notify, 
including the duty to notify the veteran to submit any 
pertinent evidence in her possession, and that any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected back disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of her 
back disability is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5237.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.



July 27, 1995 thru March 17, 2003

A June 1996 VA examination report shows that the veteran 
reported pain in the right buttock that radiated to the left 
lower extremity with shooting pain into the left lower 
extremity which occurred with prolonged standing or with 
vigorous activities.  On examination there was tenderness 
over the spine and the back was symmetrical.  There were no 
masses and flexion and gait were normal.  She was able to 
walk on tiptoes and walk on heels.  Straight leg raising was 
negative.  X-ray images of the spine revealed an exaggeration 
of the L-S angle, but otherwise failed to demonstrate any 
obvious abnormality.  The diagnosis was history of chronic 
sciatic pain.

It appears that the veteran's main complaint at the time of 
the June 1996 examination was pain.  However, the examination 
showed normal straight leg raising.  There is also no medical 
evidence of record showing radiographic evidence of disc 
disease or objective clinical findings in the way of 
neurological abnormalities.  As such, there is no basis for 
rating the veteran's lumbar spine disability under the 
intervertebral disc criteria of either Diagnostic Code 5293 
or 5243.  

With regard to other rating criteria, the current General 
Rating Formula for Diseases and Injuries of the Spine was not 
in effect until September 23, 2002.  Therefore, the Board 
need only consider the rating criteria in effect prior to 
that time since the time period involved for the 10 percent 
rating is from July 27, 1995, thru March 17, 2003.  

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 20 
percent rating for moderate limitation of motion and under 
the old Diagnostic Code 5295, a 20 percent rating was 
assigned if there was lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.

The June 1996 VA examination report shows that flexion and 
gait were normal, straight leg raising was negative, and x-
ray images of the spine revealed no obvious abnormality other 
than an exaggeration of the L-S angle.  Thus, there was no 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position to warrant a 20 percent evaluation 
under former Diagnostic Code 5295.  Moreover, June 1996 
examination report shows that flexion was normal.  Therefore, 
there is no evidence of moderate limitation of motion, even 
when taking into consideration pain, fatigability and lack of 
endurance, to warrant a 20 percent rating for the veteran's 
lumbar spine disability under former Diagnostic Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 10 percent for the 
time period prior to March 18, 2003.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
examination of record for the time period in question does 
not document any additional loss of range of motion due to 
pain, fatigue or incoordination.

March 18, 2003, to present

A March 2003 VA examination report notes that the veteran 
reported pain in her buttock region which was diagnosed in 
April 1995 as left buttock/sciatic pain from palpation of the 
left piriformis tendon.  The examiner noted, however, that 
review of the notes showed that the examination was very 
sketchy at best regarding a neurologic examination or 
evaluation of true neurogenic nerve root impairment and was 
more specific for musculoskeletal pain regarding her 
buttocks.  On physical examination, she had a very awkward 
gait on arrival.  She had a difficult time ambulating 
secondary to pain in her back.  She resisted any attempts of 
range of motion, but she was able to get her flexion to 100 
degrees with pain at 100, extension to 30 degrees without 
pain limitation, lateral bending to 30 degrees without pain 
limitation and rotational bending to 35 degrees without pain.  
There were no palpable spasms of the lower back on palpation.  
She had supple musculature and there was no atrophy.  There 
was some tenderness to palpation but there was no spasm.  
Straight leg raising produced pain throughout her buttock and 
back but did not elicit true radicular symptoms bilaterally.  
She had sensation intact in L3-S1 distribution.  Motor 
strength in all muscle groups was full and normal.  
Radiographs that were reviewed were essentially normal.  

The examiner noted that although the previous examiner had 
diagnosed strain, he did not consider strain to be an 
appropriate diagnosis because she had no bony abnormalities 
present and there were no radicular findings on examination 
with regards to reflex, strength examination or sensory 
examination.  In May 2003, the March 2003 examiner provided 
the following addendum to his examination report: The 
veteran's radiograph was normal.  Although she had pain with 
range of motion, there were no palpable spasms or soft tissue 
abnormalities.  He noted that the signs of physical 
examination did not support the symptoms claimed by the 
veteran.

The veteran was examined at a VA Physical Medicine and 
Rehabilitation center in September 2004.  The veteran 
reported a 1.5 year history of low back pain symptoms.  She 
claimed to have pain stretching across her back from the left 
to the right and left-sided buttock pain that radiated down 
her leg in the L5-S1 distribution.  She said her radicular 
pain was accompanied by numbness and tingling.  She also 
claimed that her initial episode of back pain occurred 13 
years ago when she was postpartum after the birth of a son 
but that she did not believe that her current symptoms were 
related to that episode.  She reported that her symptoms were 
exacerbated by spinal extension, standing, walking, sitting 
too long, during coitus and when lying supine.  The examiner 
noted that a February 2004 MRI of the lumbar spine showed 
pronounced lumbar lordosis without subluxation or vertebral 
collapse.  On examination, she had full strength of the lower 
extremities.  Her heel and toe walks were intact.  There was 
limited range of motion of her lumbar spine in all planes 
with pain in extension and rotation.  There was tenderness on 
palpation of the left deep trochanteric bursa, which the 
veteran reported produced left buttock pain that radiated to 
the left leg.  The left superficial trochanteric bursa was 
without tenderness to palpation.  Gillet's test showed normal 
movement of the SI joint bilaterally.  Negative straight leg 
raise bilaterally.

Sensory nerve conduction studies of the right and left sural 
nerves showed normal onset and peak latencies and normal 
nerve action potential amplitudes.  Sensory nerve conduction 
studies of the right and left superficial peroneal nerves 
showed normal onset and peak latencies and normal nerve 
action potentional amplitudes.  Motor nerve conduction 
studies of the right peroneal nerve showed normal distal 
latency and normal compound muscle action potential 
amplitudes.  Motor nerve conduction velocity was normal in 
all segments.  Motor nerve conduction study of the right 
tibial nerve showed normal distal latency and normal compound 
muscle action potential amplitudes.  Motor nerve conduction 
velocity in the leg was normal.  Motor nerve conduction study 
of  the left peroneal nerve showed normal distal latency and 
normal compound muscle action potential amplitudes.  Motor 
nerve conduction velocity was normal in all segments.  Motor 
nerve conduction study of the left tibial nerve showed normal 
distal latency and normal compound muscle action potential 
amplitudes.  Motor nerve conduction velocity in the leg was 
normal.  Needle electromyography overall showed normal 
insertional activity, no abnormal spontaneous activity, 
normal motor unit action potential amplitudes, normal motor 
unit frequencies, normal percentage of polyphasic motor 
units, and normal recruitment pattern.  There was a mild 
decrease of motor units recruited with maximal contraction in 
the left tibialis anterior, but this was likely secondary to 
pain from the examination needle.  The examiner's conclusions 
were that the veteran had normal lower limb motor and sensory 
nerve conduction studies bilaterally and there was no EMG 
evidence of acute or chronic left lumbosacral radiculopathy.

Based on medical treatment records dated in March 2003, the 
RO increased the disability rating to 20 percent under the 
provisions of Code 5237 for strain.  The RO indicated that it 
was taking into consideration the veteran's complaints of 
continuing pain and limitation of motion.  The RO noted that 
a higher rating was not warranted as there was limited 
evidence of bone, tissue, or neurological symptoms.  

The Board first notes that the March 2003 VA examination 
report showed that straight leg raising produced pain in the 
back and buttock but did not elicit true radicular symptoms.  
Additionally, the examination report noted that sensation and 
motor strength were intact and that the veteran had no 
radicular findings on examination.  Finally, the Board notes 
that the September 2004 VA examination report contains 
evidence of extensive testing.  The examiner noted that the 
testing revealed normal lower limb motor and sensory nerve 
conduction studies bilaterally and no EMG evidence of 
lumbosacral radiculopathy.  Thus, the Board finds that the 
evidence of record does not show that the veteran's lumbar 
spine disability involves radiculopathy.  As such, there is 
no basis for a rating the veteran's lumbar spine disability 
under Diagnostic Code 5293 or 5243.  As discussed in detail 
below, there is also no medical evidence to suggest a rating 
in excess of 20 percent is warranted under the either the old 
or new criteria for rating spinal disabilities based on 
limitation of motion or lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, a 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is not warranted unless there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.

The March 2003 examination report shows flexion to 100 
degrees with pain at 100, extension to 30 degrees without 
pain limitation, lateral bending to 30 degrees without pain 
limitation and rotational bending to 35 degrees without pain.  
Thus, there is no medical evidence to demonstrate that the 
veteran's lumbar spine disability warrants a rating in excess 
of 20 percent under the revised diagnostic codes for rating 
spinal disabilities.  As for application of the former 
Diagnostic Codes 5292 and 5295, the March 2003 and September 
2004 examination reports do not show any evidence of severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion in order to warrant a 
rating in excess of 20 percent under former Diagnostic Code 
5295.  Moreover, the March 2003 and September 2004 
examination reports show, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the March 2003 examination 
report reflect consideration of pain.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In reviewing the veteran's appeal, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


